Title: From John Adams to C. W. F. Dumas, 13 December 1782
From: Adams, John
To: Dumas, C. W. F.


Sir,
Paris. 13th. Decemr: 1782

Dr: Franklin I suppose has written to London & consented to exchange Sir J. Jay, for Lt: Collo: Dundas— He recd. a letter fm. the late Advocate of Scotland, proposing such an Exchange—which he communicated to his Colleagues & we advised him to agree to it—
Mr: Brantzen is greatly & justly respected here, and is as friendly & communicative to me as I desire—
You have known a little of my anxiety abt: the fisheries, & some other points— It is pretty well removed— We have obtained satisfaction upon these points, by convincing the English Ministers, by fair & candid Arguments, that it was their Interest to give it us—
Respects to Madame & Mademoiselle—&c:
